        Case 1:19-cv-03769-MHC Document 9 Filed 09/18/19 Page 1 of 5




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                        ATLANTA DIVISION


 ALPHARETTA FAMILY SKATE
 CENTER, LLC,

        Plaintiff,                            CIVIL ACTION FILE

 V.                                           NO. 1:19-CV-3769-MHC

 HARTFORD STEAM BOILER
 INSPECTION AND INSURANCE
 COMPANY,

       Defendant.



                                      ORDER

      On July 19, 2019, Plaintiff Alpharetta Family Skate Center, LLC brought a

Complaint for breach of contract and bad faith denial of insurance coverage against

Defendant Hartford Steam Boiler Inspection and Insurance Company ("HSB") in

the State Court of Fulton County, Georgia. Compl. [Doc. 1-1]. HSB removed the


Complaint to this Court on August 21, 2019. Notice of Removal [Doc. 1]. The

basis for removal to this Court is alleged diversity of citizenship between the

parties. Id, ^ 5. HSB asserts that Plaintiff is a Georgia limited liability company

with its principal place of business in Georgia and that HSB is a foreign
         Case 1:19-cv-03769-MHC Document 9 Filed 09/18/19 Page 2 of 5




corporation organized under the laws of Connecticut with its principal place of

business in Connecticut. Id. ^ 3-4.


       Because HSB failed to provide the citizenship for each member of Plaintiff,

a limited liability corporation, this Court issued an order on August 23, 2019, that

HSB show cause why this case should not be remanded to the State Court of

Fulton County due to lack of subject matter jurisdiction [Doc. 4]. In response to

that Order, HSB states that when it removed the case to this Court, it "had a good

faith belief for doing so" even though it was unaware of the citizenship of the

members of Plaintiff. Def/s Resp. to the Court's Aug. 23, 2019 Order [Doc. 7] at

1. After the issuance of this Court's Order, HSB's counsel asked Plaintiffs

counsel to provide information regarding the citizenship of its members, which


Plaintiffs counsel declined to provide. Id. at 2-3 & Ex. A. HSB contends that "it


is not in the issuance of judicial efficiency to remand this case to the State Court of

Fulton County, where HSB intends to conduct discovery on Plaintiffs members

and remove this case again upon receipt of information showing that diversity of

citizenship exists." Id. at 3.1



1 This Court points out that once an action is remanded to the state court, a
defendant is precluded from seeking a second removal upon the same grounds as
the first removal. Watson v. Carnival Corp., 436 F. App'x 954, 955 (11th Cir.
2011). "The prohibition against removal 'on the same ground' does not concern
the theory on which federal jurisdiction exists (i.e., federal question or diversity
                                           2
        Case 1:19-cv-03769-MHC Document 9 Filed 09/18/19 Page 3 of 5




      Nothing in HSB's response indicates that it can sustain its burden to show


that the parties in this action are diverse. Indeed, HSB removed the case to this

Court without attempting to determine whether the parties were completely

diverse. "Federal courts are courts of limited jurisdiction, and there is a


presumption against the exercise of federal jurisdiction, such that all uncertainties

as to removal jurisdiction are to be resolved in favor of remand." Russell Corp. v.


Am. Home Assurance Co., 264 F.3d 1040, 1050 (llth Cir. 2001) (citation

omitted). Defendant has the burden to prove complete diversity. See Leonard v.


Enter. Rent a Car, 279 F.3d 967, 972 (11th Cir. 2002) ("A removing defendant

bears the burden of proving proper federal jurisdiction."). "If the court determines

at any time that it lacks subject matter jurisdiction, the court must dismiss the

action." FED. R. Civ. P. 12(h)(3).


      "Diversity jurisdiction exists over a controversy between citizens of different


states." McCormick v. Aderholt, 293 F.3d 1254, 1257 (11th Cir. 2002) (citing 28




jurisdiction), but rather the pleading or event than made the case removable." Id.
at 956 (quoting S.W.S. Erectors, Inc. v. Infax, Inc, 72 F.3d 489, 492 (5th Cir.
1996)). Thus, "[a] defendant who fails in an attempt to remove on the initial
pleadings can file a second removal petition when subsequent pleadings or events
reveal a new and different ground for removal. ..." Id. (quoting S.W.S. Erectors,
72 F.3 d at 492) (internal quotation marks omitted; emphasis in original).
        Case 1:19-cv-03769-MHC Document 9 Filed 09/18/19 Page 4 of 5




U.S.C. § 1332(a)). "For the purpose of determining diversity jurisdiction, a limited

liability company is a citizen of any state in which a member of its company is a

citizen." Flintlock Constr. Servs., LLC v. Well-Come Holdings, LLC, 710 F.3d


1221, 1224 (11th Cir. 2013). "To sufficiently allege the citizenships of these

unincorporated business entities, a party must list the citizenships of all the

members of the limited liability company and all the partners of the limited

partnership." Rolling Greens MHP, L.P. v. Comcast SCH Holdinss L.L.C., 374


F.3d 1020, 1022 (11th Cir. 2004) (emphasis added).

      HSB's assertion in its Notice of Removal that "Plaintiff is a limited liability

corporation organized under the laws of the State of Georgia with its principal

place of business in Georgia" (Notice of Removal ^ 3) is insufficient to establish

Plaintiffs citizenship. See Thermoset Corp. v. Bldg. Materials Corp. of Am., 849


F.3d 1313, 1316 (11th Cir. 2017) (emphasis added) (quoting id,) ("Specifically,

because 'a limited liability company is a citizen of any state of which a member of

the company is a citizen/ the pleadings were required (but failed) to provide the

citizenship of each member of [the limited liability company]."); see also

Underwriter's at Lloyd's, London v. Ostins-Schwinn, 613 F.3d 1079, 1092 (llth


Cir. 2010) (alterations accepted, citation omitted) ("[Tjhe record does not disclose

the identity, let alone the citizenship, of the Names involved in the case. And
         Case 1:19-cv-03769-MHC Document 9 Filed 09/18/19 Page 5 of 5




without knowledge of that citizenship, it is impossible to say that complete

diversity exists.").


       Accordingly, because HSB has failed to sustain its burden to show that the

parties in this action are diverse, and the only purported ground of federal court

jurisdiction is diversity of citizenship, this Court lacks subject matter jurisdiction

over this action. Consequently, it is hereby ORDERED that this case is

REMANDED to the State Court of Fulton County.

       IT IS SO ORDERED this               tday of September, 2019.




                                         MARKH.COHEN
                                         United States District Judge
